DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 02/02/2017. It is noted, however, that applicant has not filed a certified copy of the DE102017102050 application as required by 37 CFR 1.55.

Response to Amendment
The amendment filed on 10/20/2020 has been entered. Claims 1-17 are currently pending. Applicant’s arguments, with respect to the drawings objections have been fully considered and are persuasive.  The drawing objection has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-9, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ernest (FR2705497).
Regarding claim 1, Ernest teaches the following:
a rod antenna, comprising:
a jacket (element 6, figures 1-2) enclosing an electrical conductor (“the antenna strand 2 comprises a metal conductor, here a very conductive metal core consisting of one or more wires, for example made of copper; the core is surrounded by a crown of glass fibers arranged longitudinally covered by impregnation with a resin, for example polyester, providing the outer coating 6 of the strand 2”, lines 98-102) acting as an antenna, the jacket has a groove (element 7, figures 1-2) extending into an outer surface of the jacket in a spiral manner in an axial direction of the rod antenna (as shown in figures 1-2, and explained in their accompanying description).

Regarding claim 2, Ernest as referred in claim 1 teaches the following:
 wherein the groove (element 7, figures 1-2) has a groove base (bottom of the groove 7, figures 1-2) formed by the jacket.

Regarding claim 3, Ernest as referred in claim 1 teaches the following:
 wherein the groove (element 7, figures 1-2) extends over a partial length of the rod antenna (as shown in figure 1).

Regarding claim 5, Ernest as referred in claim 1 teaches the following:
wherein the electrical conductor (“metal core”, lines 98-102) is arranged on or in a support (“a crown of glass fibers”, lines 98-102).

Regarding claim 6, Ernest as referred in claim 5 teaches the following:
wherein the electrical conductor (“metal core”, lines 98-102) and the support (“a crown of glass fibers”, lines 98-102) are enclosed by the jacket (element 6, figures 1-2).

Regarding claim 8, Ernest as referred in claim 1 teaches the following:
wherein the rod antenna is installed on a vehicle (“Automotive Vehicle Antenna”, line 42).

Regarding claim 9, Ernest teaches the following:
a method for producing a rod antenna (figures 1-2 show the produced end product), comprising:
providing a jacket (element 6, figures 1-2) enclosing an electrical conductor (“the antenna strand 2 comprises a metal conductor, here a very conductive metal core consisting of one or more wires, for example made of copper; the core is surrounded by a crown of glass fibers arranged longitudinally covered by impregnation with a resin, for example polyester, providing the outer coating 6 of the strand 2”, lines 98-102) acting as an antenna; and introducing a groove (element 7, figures 1-2) extending into an outer surface of the jacket, the groove extending in a spiral manner in an axial direction of the rod antenna (as shown in figures 1-2, and explained in their accompanying description).

Regarding claim 13, Ernest as referred in claim 9 teaches the following:
further comprising installing the rod antenna on a vehicle (“Automotive Vehicle Antenna”, line 42).

Regarding claim 14, Ernest as referred in claim 1 teaches the following:


Regarding claim 15, Ernest as referred in claim 1 teaches the following:
wherein the groove (element 7, figures 1-2) has an angular cross-section (as shown in figures 1-2).

Regarding claim 16, Ernest as referred in claim 9 teaches the following:
wherein a width of the groove (element 7, figures 1-2) between a pair of groove flanks of the groove in the axial direction is less than a width of the jacket between the groove flanks in the axial direction (as shown in figures 1-2).

Regarding claim 17, Ernest as referred in claim 9 teaches the following:
wherein the groove (element 7, figures 1-2) has an angular cross-section (as shown in figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ernest (FR2705497) in view of Kowalewicz et al. (US 2014/0015717, hereby referred as Kowalewicz).
Regarding claim 4, Ernest as referred in claim 1 teaches the rod antenna with the exception for the following:
wherein the groove extends over an entire length of the rod antenna.
Kowalewicz suggests the teachings of using a wind mitigation protrusion groove across the whole rod antenna (as shown in figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the groove of Ernest to extend over an entire length of the rod antenna as suggested by the teachings of Kowalewicz to minimize any wind noise that may occur if the groove was not across the whole antenna. 

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ernest (FR2705497) in view of Blickle (US 2007/0024519).
Regarding claim 7, Ernest as referred in claim 1 teaches the rod antenna with the exception for the following:
wherein the rod antenna is adapted for receiving and/or transmitting high-frequency signals.
However Ernest does teach that the rod antenna is used to receive radio transmissions (lines 90-91). It is also well known that an antenna can be scaled to operate in a certain desired frequency band. 
Blickle suggests the teachings of wherein the rod antenna is adapted for receiving and/or transmitting high-frequency signals (paragraphs [0006] and [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the rod antenna of Ernest to be adapted for receiving and/or transmitting high-frequency signals as 

Regarding claim 12, Ernest as referred in claim 9 teaches the method with the exception for the following:
wherein the rod antenna is adapted for receiving and/or transmitting high-frequency signals.
However Ernest does teach that the rod antenna is used to receive radio transmissions (lines 90-91). It is also well known that an antenna can be scaled to operate in a certain desired frequency band.
Blickle suggests the teachings of wherein the rod antenna is adapted for receiving and/or transmitting high-frequency signals (paragraphs [0006] and [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the rod antenna of Ernest to be adapted for receiving and/or transmitting high-frequency signals as suggested by the teachings of Blickle and known in the art in order for the rod antenna to operate in a certain desired frequency band. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ernest (FR2705497).
Regarding claim 10, Ernest as referred in claim 9 teaches the method with the exception for the following:
wherein the providing step occurs before the introducing step.
However, Ernest does teach the substantially identical structure of having a groove in the jacket (as shown in figure 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the providing step of Ernest to occur before the introducing step as changing the order of the method steps may be used to ease the manufacturing process, and since the order of the 

Regarding claim 11, Ernest as referred in claim 9 teaches the method with the exception for the following:
wherein the providing step occurs simultaneously with the introducing step.
However, Ernest does teach the substantially identical structure of having a groove in the jacket (as shown in figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the providing step of Ernest to occur simultaneously with the introducing step as changing the order of the method steps may be used to ease the manufacturing process, and since the order of the steps would not result in a different end product, and since the structure of the reference is substantially identical to the end product of the method.

Response to Arguments
Applicant’s arguments with respect to the rejection of the claim have been considered but are moot because the new ground of rejection does not rely on any reference or the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845